DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-18, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over McCrerry (US 2013/0190836) in view of Karell (USPN 5,284,161).
Regarding claims 1 and 9, McCreery discloses an intraoral stimulation device configured to be positioned in a mouth of a patient (an intraoral stimulation device defined as an apparatus shown in figure 7, positioned in a subject's mouth to deliver electrical stimulus; figure 7; [0043, 0052]), the mouth comprising a tongue and a hard palate (shown in figure 7), the intraoral stimulation device comprising:
a bite block (dental fixture 702 shown in figure 7, positioned so that the subject's teeth are blocked from completely biting down; figure 7; [0047, 0052]); 
a sensor mounted on the bite block (sensor 301 mounted on dental fixture 302; figure 3; [0047-0048, 0083]), the sensor being configured to monitor at least one of a position of the tongue and force exerted by the tongue against the sensor (sensor 301 senses a position of the tongue and force exerted by the tongue against the sensor 301; figure 3; [0044, 0048, 0083]; claim 1, McCreery), the sensor being configured to transmit a signal encoding tongue information (sensor 301 transmits signals that are translated into a pattern of electrical pulses; figures 5A-5B; [0044-0045, 0057, 0083]); and 
one or more electrodes mounted on the bite block (electrodes 403 mounted on dental fixture 402; figure 4A; [0044, 0049, 0083]), the one or more electrodes being configured to deliver electrical stimuli to the mouth when the tongue information indicates that the tongue has moved from a desired position to an undesired position in the mouth (electrodes 403 deliver electrical stimuli to the mouth including the tongue when the tongue has moved from a desired position defined by an anterior position to an undesired position defined by a posterior position obstructing airway flow in the mouth; [0042-0044, 0049, 0053, 0083]), the electrical stimuli causing the tongue to move from the undesired position to the desired position in the mouth (the electrical stimuli cause the tongue to move from the posterior position to the anterior position in the mouth; [0042-0043, 0053, 0083]). 
McCreery fails to disclose the one or more electrodes being configured to deliver electrical stimuli to the hard palate. Karell further discloses the one or more electrodes being configured to deliver electrical stimuli to the hard palate (electrodes 12 deliver electrical stimulation to the roof of the mouth defining the hard palate; abstract; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrodes of McCreery, to provide electrical stimuli to the hard palate, as taught by Karell, in order to provide the advantage of a mouth piece designed to comfortably fit on an upper portion of the mouth to effectively provide electrical stimulation to the roof of the mouth/hard palate without causing discomfort or disruption of sleep (Claim 1; Karell).
Regarding claim 2, McCreery further discloses use with an external controller (electronic controller 200; [0044, 0056]), wherein the one or more electrodes are connected to the external controller (electrodes 220A-B are connected to electronic controller 200; [0044, 0058, 0083]), the external controller is configured to receive the signal from the sensor (electronic controller 200 receives signals from the sensor 210; [0044, 0057, 0083]), and the one or more electrodes receive a train of electrical pulses from the external controller after the external controller determines that the tongue has moved from the desired position to the undesired position in the mouth (electrodes 220A-B receive a train of electrical pulses from electronic controller 200 after the electronic controller determines the tongue has moved from the anterior position to the posterior position obstructing airflow in the mouth; [0013-0014, 0042-0044, 0053, 0056-0058, 0083]), the one or more electrodes being configured to deliver the train of electrical pulses, as the electrical stimuli to the mouth (the electrodes 220A-B deliver the train of electrical pulses as the electric stimulation to the mouth including the tongue; (0014, 0058, 0083)).
McCreery fails to disclose the one or more electrodes being configured to deliver the train of electrical pulses, as the electrical stimuli, to the hard palate. Karell further discloses the one or more electrodes being configured to deliver the train of electrical pulses, as the electrical stimuli, to the hard palate (electrodes 12 deliver intermittent electrical stimulation to the roof of the mouth defining the hard palate; abstract; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrodes of McCreery, to provide the one or more electrodes being configured to deliver the train of electrical pulses, as the electrical stimuli, to the hard palate, as taught by Karell, in order to provide the advantage of a mouth piece comprising electrodes designed to comfortably fit on an upper portion of the mouth to effectively provide electrical stimulation to the roof of the mouth/hard palate without causing discomfort or disruption of sleep (Claim 1; Karell).
Regarding claim 3, McCreery further discloses a device comprising an electronic
controller configured to receive the signal from the sensor (an electronic controller receives signals from the sensor; [0044]) and deliver a train of electrical pulses to the one or more electrodes when the signal indicates the tongue has moved from the desired position to the undesired position in the mouth (electrodes 220A-B receive a train of electrical pulses from electronic controller 200 after the electronic controller determines the tongue has moved from the anterior position to the posterior position obstructing airflow in the mouth; [0013-0014, 0042-0044, 0053, 0056-0058, 0083]), the one or more electrodes being configured to deliver the train of electrical pulses, as the electrical stimuli to the mouth (the electrodes 220A-B deliver the train of electrical pulses as the electric stimulation to the mouth including the tongue; [0014, 0058, 0083]). 
	Regarding claim 4, McCreery further discloses wherein the electronic controller is connected wirelessly to an external device configured to control the electronic controller (electronic controller 200 is connected to a wireless user input device thereby is an external device configured to control the electronic controller 200; [0056]).
	Regarding claim 5, McCreery further discloses a device comprising a power source configured to deliver electricity to the electronic controller (a power source to deliver electricity to the electronic controller 200; [0044, 0071]).
Regarding claim 6, McCreery further discloses a device for use with the mouth comprising upper teeth (the apparatus is for use with the mouth comprising upper teeth as shown; figures 6-7). 
McCreery fails to disclose wherein the bite block is an upper bite block configured to be positioned on the upper teeth. Karell further discloses wherein the bite block is an upper bite block configured to be positioned on the upper teeth (the denture like apparatus is an upper bite block as shown in figure 1, configured to be positioned on the upper teeth of the mouth; abstract, figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrodes of McCreery, to provide wherein the bite block is an upper bite block configured to be positioned on the upper teeth, as taught by Karell, in order to provide the advantage of a mouth piece comprising electrodes designed to comfortably fit on an upper portion of the mouth to effectively provide electrical stimulation to the roof of the mouth/hard palate without causing discomfort or disruption of sleep (Claim 1; Karell).
Regarding claim 9, McCreery a method of providing supervised biofeedback-based training to the human subject to at least one of treat obstructive sleep apnea and avoid an apneic or hypoxic episode in the human subject (a biofeedback-based method conditioning the subject to improve maintaining anterior positioning of the tongue to treat obstructive sleep apnea and limit occurrences of apneic and/or hypoxic episodes; abstract; [0015, 0041-0042, 0068, 0083]), the method and the intraoral stimulation device comprising:
placing a mouthpiece in the mouth of the human subject (dental fixture 702 shown in figure 7, positioned so that the subject's teeth are blocked from completely biting down; [0047, 0052], the mouthpiece having one or more sensors (sensor 301 mounted on dental fixture 302; figure 3; [0047-0048, 0083]) and one or more stimulating electrodes (electrodes 403 mounted on dental fixture 402; figure 4A; [0044, 0049, 0083]); and
monitoring with the one or more sensor, at least one of a position of the tongue and force exerted by the tongue against the sensors (sensor 301 senses a position of the tongue and force exerted by the tongue against the sensor 301; figure 3;  [0044, 0048, 0083]; claim 1, McCreery).
McCreery fails to disclose the one or more electrodes being configured to deliver electrical stimuli to the hard palate. Karell further discloses the one or more electrodes being configured to deliver electrical stimuli to the hard palate (electrodes 12 deliver electrical stimulation to the roof of the mouth defining the hard palate; abstract; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electrodes of McCreery, to provide electrical stimuli to the hard palate, as taught by Karell, in order to provide the advantage of a mouth piece designed to comfortably fit on an upper portion of the mouth to effectively provide electrical stimulation to the roof of the mouth/hard palate without causing discomfort or disruption of sleep (Claim 1; Karell).
Regarding claim 10, McCreery additionally discloses wherein delivering the electrical stimulation (delivering electrical stimulation; [0058]) comprises: 
delivering, with a controller, weak electrical stimulation to the one or more stimulating electrodes when the tongue is not in the desired position in the mouth (delivering with electronic controller 200 low amplitude electrical stimulation to the electrodes 220A-B when the tongue is in the posterior position blocking airflow in the mouth;  [0014-0015, 0043, 0058, 0065, 0083]), the one or more stimulating electrodes delivering the weak electrical stimulation to the palate (the electrodes 220A-B delivering low amplitude electrical stimulation to the mouth including the soft palate; figure 7; [0015, 0058, 0065, 0083)]), 
increasing, with the controller, an amplitude of the weak electrical stimulation to produce increased amplitude electrical stimulation if the tongue does not move to the desired position (increasing the electrical stimulation with the electronic controller 200 to produce increased amplitude stimulation if the tongue dos not move to the anterior position; [0015, 0043, 0058, 0065, 0083]), the one or more stimulating electrodes delivering the increased amplitude electrical stimulation to the palate (electrodes 220A-B delivering the increased amplitude electrical stimulation to the mouth including the soft palate; figure 7; [0015, 0058, 0065, 0083]), and 
terminating, with the controller, the increased amplitude electrical stimulation when the tongue has moved to the desired position (using the electronic controller for terminating the increased electrical stimulation when the tongue has moved to the anterior position; [0014-0015, 0043, 0058, 0065, 0083]). 
Regarding claim 11, McCreery further discloses wherein delivering the electrical
stimulation induces and maintains a new reflex whereby the tongue: moves to the desired position in response to the weak electrical stimulation (delivering the electrical stimulation induces a new reflex defined by a defensive reflex whereby the tongue moves to the anterior position in response to low amplitude electrical stimulation; [0015, 0083]).
Regarding claim 12, McCreery further discloses wherein when the human subject is asleep (treating obstructive sleep apnea, thereby the subject is asleep; abstract; [0041]; claim 9, McCreery), and after the new reflex has been induced, the method further comprises:  delivering, with the one or more stimulating electrodes, electrical stimulus to the palate when the tongue is not in the desired position in the mouth (after the defensive reflex has been induced, delivering electrical stimulation using electrodes to the mouth including the soft palate when the tongue is not in anterior position; figure 7; [0014-0015, 0043, 0058, 0065, 0083]). 
Regarding claim 13, McCreery further discloses wherein the tongue is not in the
desired position when the tongue is in at least one of the following positions: in a position other than an anterior position, in a position farther than a predetermined distance from the one or more sensors, in a position spaced apart from the one or more sensors, and in a position where at the tongue exerts less than a prescribed amount of force upon the one or more sensors (the tongue is not in the anterior position when the tongue is in a posterior position and the tongue is positioned such that the tongue exerts less than a prescribed amount of force upon the sensor; [0014-0015, 0042-0043, 0053, 0064, 0083]).
Regarding claim 14, McCreery further discloses wherein the prescribed amount
of force exerted by the tongue upon the one or more sensors is less than or equal to  approximately 150 grams (the prescribed amount of force exerted by the tongue upon the sensor is about 0 to 150 grams; [0064]).
Regarding claim 15, McCreery further discloses wherein the electrical stimulation
has a maximum voltage of about 5 volts to about 25 volts (the electrical stimulation is about 5 to about 25 volts; [0065, 0083]) and a pulse frequency of about 3 pulses per second to about 50 pulses per second (a pulse frequency of about 3 to 50 pulses per second; [0014, 0065, 0083]).
Regarding claim 16, McCreery further discloses wherein delivering the electrical
stimulation comprises: initiating an onset of low-amplitude electrical stimulation to thereby trigger a defensive reflex in the human subject (delivering electrical stimulation by initiating an onset of low amplitude electrical stimulation to trigger a defensive reflex in the subject; [0015, 0065, 0068-0069, 0083]) whereby the tongue moves anteriorly in response to the onset of the low-amplitude electrical stimulation (the defensive reflex whereby the tongue moves anteriorly in response to the onset of the low amplitude electrical stimulation; [0015, 0065, 0068-0069, 0083]).
Regarding claim 17, McCreery further comprising creating the defensive reflex in the human subject by delivering cycles of electrical stimulation (creating the defensive reflex in the subject by delivering cycles of electrical stimulation; [0015, 0083]), each cycle comprising: delivering the low-amplitude electrical stimulation, increasing an amplitude of the low-amplitude electrical stimulation to create high-amplitude electrical stimulation (each cycle delivering the low amplitude electrical stimulation, increasing the amplitude of the low amplitude electrical stimulation thereby creating high amplitude electrical stimulation; [0015, 0050, 0065, 0083]), and delivering the high-amplitude electrical stimulation until the tongue moves anteriorly or dorsally (delivering the electrical stimulation including the high amplitude stimulation until the tongue moves anteriorly; [0015, 0050, 0065, 0083]).
Regarding claim 18, McCreery further discloses wherein the high-amplitude electrical stimulation has a voltage of about 10 volts to about 25 volts (the high amplitude electrical stimulation is about 10 V; [0015, 0050, 0083]) and a pulse frequency of about 5 pulses per second to about 50 pulses per second (a pulse frequency of about 3 to 50 pulses per second; [0015, 0050, 0065, 0083]).
Regarding claim 21, McCreery further discloses wherein the one or more sensors
each comprises an emitter and a detector in a transparent encapsulant separated by an opaque partition (the sensor comprises an emitter 101 and a detector 102 encapsulated in a transparent epoxy 103 separated by an opaque partition 104; figure 1A; [0045, 0083]).
Regarding claim 22, McCreery further discloses wherein the emitter is an
infrared emitter and the detector is an infrared detector (the emitter 101 is an infrared light  emitting diode and the detector 102 is a phototransistor detecting the infrared light from the emitter 101; [0045, 0083]).
Regarding claim 23, McCreery further discloses wherein the one or more sensors
comprise a mandibular sensor (the sensor 301 shown in figure 3 as a mandibular sensor; figures 3, 7; [0048, 0083]), and the at least one mouthpiece comprises a mandibular dental mouthpiece configured to be worn on lower teeth of the human subject (the dental fixture 302 shown in figure 3 is a mandibular dental piece worn on lower teeth of the subject; figures 3, 7; [0048, 0052, 0083]), the mandibular dental mouthpiece comprising one or more lower electrodes configured to deliver lower electrical stimulation to a tongue extensor muscle when the tongue is not in a desired position in the mouth (dental fixture 702 comprising electrode 703 for delivering lower electrical stimulation to the tongue 706 including a tongue extensor muscle when the tongue is not in a desired position in the mouth defined by an anterior position; figure 7; [0042-0044, 0052, 0083).
Regarding claim 24, McCreery discloses an apparatus (intraoral stimulation device; figure 7; [0043, 0052]) comprising: 
a dental mouthpiece to be worn by a patient on the patent's teeth and to at least partially contact a palate in a mouth of the patient (dental fixture 702 worn by a subject on the subject's lower teeth 705 and shown in figure 7 to partially contact a soft palate in a mouth of the subject; figure 7; [0052]), the dental mouthpiece comprising 
a sensor and electrical stimulators (dental fixture 402 comprising a sensor and electrical stimulators defined by electrodes 403; figures 3, 4A; [0044, 0048-0049, 0083]), the sensor being configured to sense at least one of a position of a tongue and force exerted by the tongue against the sensor (the sensor senses a position of the tongue and force exerted by the tongue against the sensor; [0044]; claim 1, McCreery), 
the electrical stimulators being configured to deliver electrical stimulus to the mouth (electrodes 403 deliver electrical stimuli to the mouth including the tongue; [0043, 0049]); and 
a control unit configured to:
receive signals from the sensor (an electronic controller receives signals from the sensor; [0044]), 
determine when to deliver electrical stimulus to the mouth based at least in part on the signals (the electronic controller determines when to deliver electrical stimulus to the mouth including the tongue based on signals from the sensor; [0044, 0056-0058, 0064]), and 
deliver a preprogrammed train of electrical pulses to the electrical stimulators for delivery thereby as the electrical stimulus to the mouth (the electronic controller comprising instructions for delivering a train of electrical pulses to the electrodes to deliver electrical stimulus to the mouth including the tongue; [0013-0014, 0058, 0060]).
McCreery fails to disclose a maxillary dental mouthpiece to be worn by a patient on the patent's upper teeth and to at least partially contact a hard palate in a mouth of the patient, and the electrical stimulators being configured to deliver electrical stimulus to the hard palate of the mouth. Karell further discloses a maxillary dental mouthpiece to be worn by a patient on the patent's upper teeth and to at least partially contact a hard palate in a mouth of the patient (a denture like apparatus 10 comprising a dental mouthpiece defining a maxillary dental mouthpiece shown in figure 1, to fit on an individual's upper teeth so that electrodes 12 contact a roof (hard palate) in a mouth of the individual; abstract; figure 1), and the electrical stimulators being configured to deliver electrical stimulus to the hard palate of the mouth (electrical stimulators defined by electrodes 12 deliver electrical stimulation to the roof of the mouth; abstract; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dental fixture and the electrodes of McCreery, to provide a maxillary dental mouthpiece to be worn by a patient on the patent's upper teeth and to at least partially contact a hard palate in a mouth of the patient, and the electrical stimulators being configured to deliver electrical stimulus to the hard palate of the mouth as taught by Karell, in order to provide the advantage of a mouth piece designed to comfortably fit on an upper portion of the mouth to effectively provide electrical stimulation to the roof of the mouth/hard palate without causing discomfort or disruption of sleep (Claim 1; Karell).
Regarding claim 25, McCreery further discloses wherein the control unit
implements a biofeedback method that adjusts the delivery of the electrical stimulus based on changes over time in at least one of the position of the tongue and the force exerted by the tongue (the electronic controller executes a biofeedback method delivering adjustable electrical stimulation based on changes in position of the tongue (over time); [0015, 0057-0058, 0068, 0083]).
Regarding claim 26, McCreery further discloses wherein the control unit is separate from and external to the dental mouthpiece (the electronic controller is an external device separate from the dental fixture 702; figure 7; [0052, 0056, 0083]). McCreery fails to disclose the maxillary dental mouthpiece. Karell further discloses the maxillary dental mouthpiece (the denture like apparatus 10 comprising a dental mouthpiece defining the maxillary dental mouthpiece shown in figure 1; abstract; figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the dental fixture of McCreery, to provide the maxillary dental mouthpiece, as taught by Karell, in order to provide the advantage of a mouth piece designed to comfortably fit on an upper portion of the mouth to effectively provide electrical stimulation to the roof of the mouth/hard palate without causing discomfort or disruption of sleep (Claim 1; Karell).
Regarding claim 27, McCreery further discloses comprising: a mandibular
dental mouthpiece worn on lower teeth of the patient (dental fixture 702 is a mandibular dental mouthpiece worn on lower teeth 705 of the subject; figure 7; [0052]), the mandibular dental mouthpiece having a mandibular sensor (the dental fixture shown in figure 4A
having a sensor (mandibular sensor); figures 4A-4B, 7; [0048-0049, 0083]), the mandibular sensor being configured to monitor at least one of the position of the tongue and the force exerted by the tongue against the mandibular sensor (the sensor senses a position of the tongue and force exerted by the tongue against the sensor 301; figure 3; [0044, 0048, 0083]; claim 1, McCreery). McCreery fails to explicitly disclose a transponder being configured to receive signals from the mandibular sensor and transmit the signals to the control unit. It would have been obvious to one of ordinary skill in the art at the time the invention was made to
have modified the sensor of McCreery, to explicitly provide a transponder being configured to receive signals from the mandibular sensor and transmit the signals to the control unit, in order to provide the advantage of receiving radio frequency signals for the electronic controller of McCreery and transmit the infrared signals detected by the sensor of McCreery so different types of signals can be transmitted and received between the electronic controller and the sensor.

Allowable Subject Matter
Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792